DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed September 2, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references and foreign language patent office communications with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received September 2, 2020 are acceptable for examination purposes.
Specification
The specification received September 2, 2020 has been reviewed for examination purposes.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Ward on January 21, 2022.
The application has been amended as follows: 
a.  Claim 5 has been amended as follows:
“The battery pack according to Claim 1, further comprising a second cell stack and a second end plate, wherein the wedge member comprises  a first abutment face on each of opposite sides in the stacking direction, and the pair of  cell stacks and the pair of  end plates are symmetrically disposed on opposite sides of the wedge member in the stacking direction.”
b.  Claim 10 has been amended as follows:
“The battery pack according to Claim 2, further comprising a second cell stack and a second end plate, wherein the wedge member comprises  a first abutment face on each of opposite sides in the stacking direction, and the pair of  cell stacks and the pair of  end plates are symmetrically disposed on opposite sides of the wedge member in the stacking direction.”
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.  With respect to claim 1, none of the cited prior art of record are held to reasonably teach, suggest or render obvious the battery pack of claim 1 comprising a cell stack having a plurality of rectangular cells is housed in an interior of a battery case, wherein the battery pack comprises an end plate, wedge member and a bolt, the bolt disposed in a bolt screw-in direction that is orthogonal to the stacking direction and urging the wedge member toward a bottom wall of the battery case, first abutment faces via which the wedge member and the end plate abut against each other being formed from an inclined face that is inclined toward the bolt side in the bolt screw-in direction.  Claims 2-5, are dependent upon claim 1 and allowed for at least the same reasons.
b. With respect to claim 6, none of the cited prior art of record are held to reasonably teach, suggest or render obvious the battery pack of claim 6 comprising a cell stack having a plurality of rectangular cells is housed in an interior of a battery case, wherein the battery pack comprisesa wedge member and a bolt, the bolt disposed in a bolt screw-in direction that is orthogonal to the stacking direction and urging the wedge member toward a bottom wall of the battery case, and a pressing member sandwiched between a head portion of the bolt and the wedge member and being capable of sliding in the stacking direction with respect to the wedge member, abutment faces via which the wedge member and the side wall abut against each other being formed from an inclined face that is inclined toward the bolt- side in the bolt screw-in direction.  
Claims 7-10, are dependent upon claim 6 and allowed for at least the same reasons.



JP 2018-032519 discloses a battery pack comprising end wedge members 17 for abutting corresponding angled surfaces of the battery housing 52.  However this reference does not teach or suggest a bolt disposed or features corresponding to such a bolt as required by claims 1, 6 and their respective dependent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2009/0239137 discloses a battery pack comprising cells and wedge 200 inserted at one end of the assembly.  JP 6-188023A discloses a stack of electrochemical cells (fuel cells) using wedge members.  Neither of these references teach of the bolt or features corresponding to such as claimed in the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725